Citation Nr: 0639154	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than February 
26, 2005, for an award of disability compensation based on 
direct service connection for residuals of status post 
arthroscopic allograft reconstruction of the anterior 
cruciate ligament and partial lateral meniscectomy of the 
left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of status post arthroscopic allograft 
reconstruction of the anterior cruciate ligament and partial 
lateral meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from February 1991 to 
December 1992 and from February 26, 2004, to February 25, 
2005.  He also had periods of active duty for training and 
inactive duty training as a member of the Mississippi Army 
National Guard.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in April 2002 and June 2006 by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The issue of entitlement to an evaluation in excess of 10 
percent for the left knee disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  After the veteran filed the current claim for 
compensation for a left knee disorder in November 2001, he 
was recalled to active duty from February 26, 2004, to 
February 25, 2005.

2.  While on active duty, the veteran sustained an injury to 
his left knee in April 2004 and underwent surgery for the 
left knee condition in December 2004.

3.  A VA orthopedic physician who reviewed the records in 
this case and examined the veteran, stated that it would be 
mere conjecture and speculation to link the veteran's current 
left knee disability to an injury prior to April 2004. 


CONCLUSION OF LAW

An effective date earlier than February 26, 2005, for an 
award of compensation for residuals of status post 
arthroscopic allograft reconstruction of the anterior 
cruciate ligament and partial lateral meniscectomy of the 
left knee is not warranted.  38 U.S.C.A. §§ 5107, 5110, 5304 
(West 2002); 38 C.F.R. §§ 3.400, 3.700(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in July 2006 by the RO satisfied the statutory 
and regulatory duty to notify provisions.  There is no 
indication in the record that additional evidence material to 
the issue decided herein which is not part of the veteran's 
claims file is available.  Therefore, the Board finds that VA 
has met the duties to notify and to assist required by law as 
to the claim decided herein.  The factual events in this case 
are not in dispute, and the veteran and his representative 
have had ample opportunity to present their legal argument in 
support of his earlier effective date claim.  Under such 
circumstances, the timing of the VCAA notice provided to the 
appellant was in no way prejudicial to him.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  The effective 
date of an award of disability compensation based on direct 
service connection shall be the day following the veteran's 
separation from active service or the date entitlement arose 
if a claim is received within one year after separation from 
service; otherwise, the effective date shall be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(ii)(B)(2) (2006).

Compensation shall not be paid to any person for any period 
for which he receives active service pay.  38 U.S.C.A. 
§ 5304(c) (West 2002); 38 C.F.R. § 3.700(a) (2006).

It is undisputed that the appellant's date of claim of 
entitlement to service connection for a left knee disability 
was November 30, 2001.

The Board must next determine the date on which the 
appellant's entitlement arose to service connection for 
residuals of status post arthroscopic allograft 
reconstruction of the anterior cruciate ligament and partial 
lateral meniscectomy of the left knee, the benefit granted by 
the rating action appealed, the June 2006 rating decision.

Although during the pendency of this appeal the appellant 
alleged that he had a post-service left knee disability which 
was etiologically related to injuries to his left knee during 
periods of active duty for training and inactive duty 
training in 2001 and 2002, the VA orthopedic physician who 
conducted a VA joints examination of the veteran in May 2006 
found that his disability of the left knee at that time which 
could reasonably be related medically to military service was 
the residual disability (post-operative) from an injury to 
his left knee which was sustained by the veteran on April 14, 
2004, during his second period of active duty.  The VA 
orthopedic physician who conducted the May 2006 VA joints 
examination stated in his report of the examination that it 
would be mere conjecture and speculation to link the 
veteran's current left knee disability to an injury prior to 
April 2004, such as any injuries to the left knee during 
active duty for training or inactive duty training in 2001-
2002.  

At a VA general medical examination in March 2006, which was 
conducted by a VA nurse-practitioner, the veteran provided a 
history of injuries to his left knee in 2001 and 2002 during 
periods of active duty for training and inactive duty 
training and in 2004 during a period of active duty.  In the 
report of his March 2006 examination of the veteran, the VA 
nurse-practitioner reported a pertinent diagnosis of left 
knee ACL reconstruction and stated the following medical 
opinion: 

The left knee disorder is at least as likely as not 
caused by or a result of military duty.  This is based 
on the documentation in the c-file regarding the knee 
condition on several occasions and the surgical 
procedure performed while on active duty.    

To the extent that the medical opinion of the VA nurse-
practitioner in March 2006 is read as saying that the veteran 
has a current left knee disability etiologically related not 
only to the April 14, 2004, active duty injury to his left 
knee but also to injuries sustained during active duty for 
training/inactive duty training periods in 2001/2002, such 
opinion is contrary to the medical opinion and conclusion of 
the VA orthopedic physician who conducted the a VA joints 
examination of the veteran in May 2006.  

The examining VA orthopedic physician, due to his specialized 
training and expertise, is more qualified than the VA nurse-
practitioner to opine on the medical issue of whether the 
veteran has a current left knee disability which is medically 
linked not only to the April 14, 2004, active duty injury but 
also to earlier injuries.  Therefore, accepting the medical 
opinion of the VA orthopedic physician as the one which 
should be considered as having greater probative weight than 
the medical opinion on that medical issue by the VA nurse-
practitioner, the Board finds as a fact that the veteran's 
current service-connected left knee disability, characterized 
as residuals of status post arthroscopic allograft 
reconstruction of the anterior cruciate ligament and partial 
lateral meniscectomy of the left knee, is not etiologically 
related to any injury prior to April 14, 2004.  It follows 
logically, therefore, that the appellant's left knee 
disability for which service connection has been granted by 
the June 2006 rating decision, arose on April 14, 2004, and 
not a date sooner than that.  

Thus, the left knee injury resulting in disability for which 
service connection has been established occurred in April 
2004 when the veteran was on active duty.  He was released 
from active duty on February 25, 2005.  Pertinent VA law and 
regulations provide that compensation shall not be paid to 
any person for any period for which he receives active 
service pay.  38 U.S.C.A. § 5304(c) (West 2002); 38 C.F.R. 
§ 3.700(a) (2006).  The effective date of an award of 
disability compensation for the veteran's left knee 
disability based on direct service connection shall be the 
day following the veteran's separation from active service, 
i.e., February 26, 2005.  38 C.F.R. § 3.400(b)(ii)(B)(2) 
(2006).

On the record in this case, there is no basis in law or in 
fact for an award of compensation for the veteran's left knee 
disability prior to February 26, 2005, and entitlement to 
such is not established.  See 38 U.S.C.A. §§ 5107, 5110, 5304 
(West 2002); 38 C.F.R. §§ 3.400, 3.700 (2006).  As the 
preponderance of the evidence is against a claim for an 
effective date prior to February 26, 2005, the benefit of the 
doubt doctrine does not apply on that issue.  38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

An effective date prior to February 26, 2005, for an award of 
compensation for residuals of status post arthroscopic 
allograft reconstruction of the anterior cruciate ligament 
and partial lateral meniscectomy of the left knee is denied.


REMAND

Statements made by the veteran's representative as part of 
the written argument filed in September 2006 constituted a 
timely notice of disagreement, see 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302(a) (2006), with the assignment of a 10 
percent disability evaluation for residuals of status post 
arthroscopic allograft reconstruction of the anterior 
cruciate ligament and partial lateral meniscectomy of the 
left knee by the June 2006 rating decision.  Therefore, under 
38 C.F.R. § 19.26, appropriate action, including issuance of 
a statement of the case, is necessary.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the proper course of action by the Board to take in matters 
such as this is to remand.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the increased rating issue are hereby REMANDED 
to the AMC for the following action:

The AMC should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the June 2006 rating 
decision.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination on the 
issue of his entitlement to an evaluation 
in excess of 10 percent for residuals of 
status post arthroscopic allograft 
reconstruction of the anterior cruciate 
ligament and partial lateral meniscectomy 
of the left knee.

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet. App. 238 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


